DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-0, 12-15, 17, and 18 have been considered but are moot because the rejection has changed as a result of the amendment.
The previous 112 rejections have been remedied and no longer apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, as amended, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 states the sensing fiber arm and the reference fiber arm are continuous from the transmitter/receiver to the reflector. It is unclear how the reference fiber arm is continuous from the transmitter/receiver to the reflector. Figure 2 is the only representation of the reference fiber arm and it appears to be continuous from the transmitter to the receiver, and does not interact with the reflector. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2007/0162231 A1 Schlogl (herein “Schlogl”).
Regarding claim 12, Schlogl discloses in Figs. 3-5, method of measuring physical properties of a vehicle panel, the method comprising: supporting an optic fiber (para [0022]) on one or more vehicle panels (3) defining a vehicle body, the optic fiber defining a sensing pattern (5, shown in Figs. 4 and 5) associated with each one of the one or more vehicle panels, a distortion of the one or more vehicle panels causes a corresponding distortion in the optic fiber (3, para [0022]): transmitting a beam of a defined frequency through the optic fiber with a transmitter/receiver (wherein signals are transmitted and received by the controller); detecting changes in the defined frequency caused by a distortion in the optic fiber (para [0020]); categorizing the distortion with a controller (7) based on the detected changes in the defined frequency; identify a distortion in a distorted vehicle panel from the one or more vehicle panels based on its associated sensing pattern, the distorted vehicle panel including the dimensional change to the optic fiber having the associated sensing pattern (paras [0020, 0021], wherein signals are transmitted and received by the controller); and adjusting a vehicle operating parameter based on the category of the distortion (paras [0022, 0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162231 A1 Schlogl (herein “Schlogl”) in view of US 2015/0280290 A1 Saha et al. (herein “Saha”).
Regarding claims 1 and 13-14, Schlogl discloses in Figs. 3-5, a vehicle sensing system supported by a vehicle (1), the vehicle sensing system comprising: an optic fiber (para [0022]) disposed adjacent to one or more vehicle panels (3) defining a vehicle body, the optic fiber defining a sensing pattern (5, shown in Figs. 4 and 5) associated with each one of the one or more vehicle panels, the optic fiber senses distortions within different regions of each one of the vehicle panels (3, para [0022]): a transmitter/receiver disposed at an originating end of the optic fiber, the transmitter/receiver configured to emit a beam through the optic fiber at a defined originating frequency (wherein signals are transmitted and received by the controller); and a controller (7) in communication with the transmitter/receiver, the controller configured to: receive information relating to a dimensional change to the optic fiber, and identify a distortion in a distorted vehicle panel from the one or more vehicle panels based on its associated sensing pattern, the distorted vehicle panel including the dimensional change to the optic fiber having the associated sensing pattern (paras [0020, 0021], wherein signals are transmitted and received by the controller).
Schlogl is silent as to, but Saha discloses a reflector disposed at a terminal end of the optic fiber (120) for reflecting the beam back through the optic fiber to the transmitter/receiver (para [0037]), wherein dimensional changes to the optic fiber change the originating frequency reflected back to the 
Regarding claim 2, Schlogl is silent as to, but Saha discloses the controller receives information relating to the change in the originating frequency, wherein the controller is configured to identify the physical change in the distorted vehicle panel responsive to the change in the originating frequency (paras [0075, 0087], claim 10). Saha teaches that this allows for identification of strain and data features. It would have been obvious to one of ordinary skill in the art to account to include this information so as to better provide safety in the device by knowing additional paramters.
Regarding claims 3 and 15, Schlogl is silent as to, but Saha discloses the optic fiber expands and contracts responsive to temperature changes in the vehicle panel and expansion and contraction of the optic fiber causes changes in the originating frequency that are indicative of a temperature of the vehicle panel (para [0040]). Saha teaches that this allows the signal to include temperature parameter information. It would have been obvious to one of ordinary skill in the art to account for these thermal changes so as to increase accuracy and safety of the device.
Regarding claim 4, Schlogl is silent as to, but Saha discloses distortion of the vehicle panel generates a corresponding distortion in the optic fiber that generates changes in the originating frequency (paras [0075, 0087], claim 10). It would have been obvious to one of ordinary skill in the art to include this parameter to increase the accuracy of the detection.
Regarding claim 5, Schlogl is silent as to, but Saha discloses determining a distance from the transmitter/receiver within optic fiber of the distortion in the optic fiber based on the changes in the originating frequency and thereby a location of the distortion in the vehicle panel (paras [0053, 
Regarding claims 6-8, Schlogl is silent as to, but Saha discloses the distortion is a strain on the vehicle panel, at least partially interrupts the beam, and the transmitter/receiver comprises a coherent optical frequency domain reflectometry (paras [0037-0040]). Saha teaches that detecting and accounting for these parameters results in increased safety. It would have been obvious to one of ordinary skill in the art to account for these changes so as to increase accuracy and safety of the device.

Claims 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0162231 A1 Schlogl (herein “Schlogl”) in view of US 2015/0280290 A1 Saha et al. (herein “Saha”) in further view of US 6,511,222 B1 Bouamra (herein “Bouamra”).
Regarding claims 9, 10, 17, and 18, Schlogl and Saha are silent as to, but Bouamra discloses in Fig. 15, the optic fiber includes a sensing fiber arm and a reference fiber arm, the sensing fiber arm extending to the vehicle panel and the reference fiber arm enclosed within a contained environment, wherein the fiber arm is continuous from the transmitter/receiver to the reflector, and the optic fiber is disposed in a sensing pattern on the vehicle panel to sense distortions within different regions of the vehicle panel (col. 4, lines26-43; col. 9, lines 1-13). Bouamra teaches that this allows for accurate detection of perturbations that are desirable to be detected, rather than potential unnecessary detections. It would have been obvious to one of ordinary skill in the art to include the fiber and sensing arms taught by Bouamra so as to increase the accuracy of the detection of perturbations, and therefore the overall safety of the device taught by Schlogl in view of Saha.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883